ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Charter Environmental, Inc.                  )     ASBCA No. 59870
                                             )
Under Contract No. FA8903-06-D-8503          )

APPEARANCE FOR THE APPELLANT:                      Peter F. Carr, II, Esq.
                                                    Eckert Seamans Cherin & Mellott, LLC
                                                    Boston, MA

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Maj George M. Ebert, USAF
                                                    Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 3 November 2016


                                                 #~$~
                                                 MARK N. STEMPLER             /
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59870, Appeal of Charter
Environmental, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals